DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

This office action is responsive to the amendment filed on 5/18/2022.  Claims 1, 2, 4-10, 12-16 are presented for examination.  Independent claims 1, 9, 15 were amended.  Claims 3, 11 were cancelled.  Claim 16 was newly added.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with RIGEL J. MENARD on 5/31/2022.



The application has been amended as follows: 

Claim 15 (Currently Amended) A non-transitory computer storage medium storing a computer program product and comprising machine executable instructions which, when running on a wearable computing device, cause the wearable computing device to:
capture an image of an environment where the wearable computing device is located, the image being captured by a camera that operatively communicates with the wearable computing device;
adjust pixel color values and pixel opacity of the captured image based on a camera parameter used by the camera in capturing the image resulting in an adjusted, captured image that provides a baseline from which to identify ambient light directions, the camera parameters including one or more of an exposure time, light sensitivity, and a gamma correction parameter;
determine, based on the at least one adjusted, captured image, ambient light information that indicates light intensities in a plurality of directions in the environment, and
adjusting specular and reflection of an object in a subsequently captured image based on the ambient light information.

Allowable Subject Matter



Claims 1, 2, 4-10, 12-16, after further reconsideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
The Applicant, by amendments, has incorporated allowable subject matters into the rejected base claims.  Also, please refer to the Applicant’s remarks filed on 5/18/2022 for more reasons for allowance.  Accordingly, the limitations of claims 1, 2, 4-10, 12-16 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612